           Case 8:19-cv-02809-DKC Document 18 Filed 08/07/20 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                             :
TOBY MAURICE MARABLE, et al.
                                             :

       v.                                    :    Civil Action No. DKC 19-2809

                                             :
D.P.I. SPECIALTY FOODS MID
ATLANTIC, INC., et al.                       :

                                   MEMORANDUM OPINION

       Presently pending and ready for resolution in this breach of

contract and tort case are the motions to dismiss filed by (1)

defendants D.P.I. Specialty Foods Mid Atlantic, Inc. (“Specialty

Foods”) and Gerald Brown, (ECF No. 7), and (2) Defendant Warehouse

Employees Union, Local 730 (“Local 730” or the “Union”), (ECF No.

9).    For the following reasons, both motions will be granted.

I.     Background1

       Plaintiffs Tony Marable, Dale Blue and Damien Russ were

forklift          operators   at    the    Prince   George’s    County,    Maryland

warehouse of Specialty Foods. The Plaintiffs were members of Local

730,       with    whom   Specialty       Foods   has   a   collective    bargaining

agreement.          As Plaintiffs readily admit in their complaint, the

terms and conditions of the Plaintiffs’ employment were set out in

a collective bargaining agreement (“CBA”) between the Union and




       1
      Unless otherwise noted, all facts are drawn from Plaintiffs’
complaint and construed in the light most favorable to Plaintiffs.
      Case 8:19-cv-02809-DKC Document 18 Filed 08/07/20 Page 2 of 17



Specialty Foods.    Gerald Brown is the General Operations Manager

for Specialty Foods.

     On June 8, 2018, Specialty Foods began an investigation into

whether   Plaintiffs   and   several    other   forklift   operators   were

“stealing time” by claiming they had worked hours which they had

not actually worked.    Each Plaintiff met individually with a Human

Resources manager on June 8, where he was informed of the charge

of time theft.     Each Plaintiff denied the charges against him.

Nonetheless, on June 22, 2018, Mr. Brown called Plaintiffs into

his office and fired them.       Later that day, Mr. Brown addressed

the remaining Specialty Foods warehouse employees and informed

them that Plaintiffs had been terminated for stealing time.

     In attendance at both the June 8 and June 22 meetings was a

union representative: Shop Steward Keith Meyer.        After the initial

meeting, security escorted Plaintiffs off the premises, Brown told

the Plaintiffs that if they had any questions, they should contact

the union, and Mr. Meyer provided each Plaintiff with a form in

order to file a union grievance.          Plaintiffs each took up the

offer, and on June 29, 2018, the parties held a grievance hearing.

On July 28, another grievance hearing was held before the Union

executive board, and on August 20, the parties attended a meeting

of the executive board.      On September 7, Union president Richard

Johnson told Plaintiffs that they could get their jobs back if

they would agree to forego backpay allegedly owed since the date

                                    2
       Case 8:19-cv-02809-DKC Document 18 Filed 08/07/20 Page 3 of 17



of their termination. On September 25, however, the Union informed

Plaintiffs that the Union executive board would not be processing

their grievance to the arbitration stage.

      On August 20, 2019, Plaintiffs filed this lawsuit, bringing

claims of breach of contract, intentional infliction of emotional

distress, and respondeat superior.

      Defendants removed the case on the basis of federal question

jurisdiction, asserting that the state law claims were preempted

by Section 301 of the Labor Management Relations Act of 1947

(“LMRA”), 29 U.S.C. § 185(a).        On September 27, 2019, Defendants

Specialty Foods and Brown jointly filed a motion to dismiss, (ECF

No. 7), and Defendant Local 730 did so separately, (ECF No. 9).

Plaintiffs responded, (ECF Nos. 14, 15), and Defendants replied,

(ECF Nos. 16, 17).

II.   Standard of Review

      The purpose of a motion to dismiss pursuant to Fed.R.Civ.P.

12(b)(6) is to test the sufficiency of the plaintiff’s complaint.

See Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999).

Except in certain specified cases, a plaintiff’s complaint need

only satisfy the “simplified pleading standard” of Rule 8(a),

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 513 (2002), which

requires a “short and plain statement of the claim showing that

the   pleader   is   entitled   to   relief.”     Fed.R.Civ.P.    8(a)(2).

Nevertheless, “Rule 8(a)(2) still requires a ‘showing,’ rather

                                     3
        Case 8:19-cv-02809-DKC Document 18 Filed 08/07/20 Page 4 of 17



than a blanket assertion, of entitlement to relief.”                  Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 n. 3 (2007). That showing must

consist of more than “a formulaic recitation of the elements of a

cause of action” or “naked assertion[s] devoid of further factual

enhancement.”         Ashcroft v. Iqbal, 556 U.S. 662 (2009) (internal

citations omitted).

        In its determination, the court must consider all well-pled

allegations in a complaint as true, Albright v. Oliver, 510 U.S.

266, 268 (1994), and must construe all factual allegations in the

light     most   favorable    to   the       plaintiff.    See   Harrison    v.

Westinghouse Savannah River Co., 176 F.3d 776, 783 (4th Cir. 1999)

(citing Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.

1993)).     The court need not, however, accept unsupported legal

allegations, Revene v. Charles County Comm'rs, 882 F.2d 870, 873

(4th Cir. 1989), legal conclusions couched as factual allegations,

Iqbal, 129 S.Ct. at 1950, or conclusory factual allegations devoid

of any reference to actual events, United Black Firefighters v.

Hirst, 604 F.2d 844, 847 (4th Cir. 1979).                 “[W]here the well-

pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged, but it has

not ‘show[n] ... that the pleader is entitled to relief.’”               Iqbal,

129     S.Ct.    at   1950   (quoting    Fed.R.Civ.P.     8(a)(2)).       Thus,

“[d]etermining whether a complaint states a plausible claim for

relief will ... be a context-specific task that requires the

                                         4
        Case 8:19-cv-02809-DKC Document 18 Filed 08/07/20 Page 5 of 17



reviewing court to draw on its judicial experience and common

sense.”     Id.

        The statute of limitations is an affirmative defense that a

party typically must raise in a pleading under Fed.R.Civ.P.8(c)

and is not usually an appropriate ground for dismissal. See Eniola

v. Leasecomm Corp., 214 F.Supp.2d 520, 525 (D.Md. 2002); Gray v.

Metts, 203 F.Supp.2d 426, 428 (D.Md. 2002). However, dismissal is

proper    “when    the   face   of    the       complaint      clearly     reveals    the

existence of a meritorious affirmative defense.”                      Brooks v. City

of Winston–Salem, North Carolina, 85 F.3d 178, 181 (4th Cir. 1996).

See 5B Charles A. Wright & Arthur R. Miller, Federal Practice &

Procedure § 1357, at 714 (3d ed. 2004) (“A complaint showing that

the governing statute of limitations has run on the plaintiff’s

claim    for    relief   is   the    most       common   situation       in   which   the

affirmative defense appears on the face of the pleading and

provides a basis for a motion to dismiss under Rule 12(b)(6).”).

III. Analysis

        A.   Breach of Contract/LMRA Claims against Defendants
        Specialty Foods and Brown

        Defendants Specialty Foods and Brown argue that Plaintiffs’

breach of contract claims are untimely.                     While the statute of

limitations for a breach of contract claim under Maryland law is

three years, Defendants argue that Plaintiffs’ breach of contract

claims    are     in   fact   preempted         by   Section    301   of      the   LMRA.



                                            5
       Case 8:19-cv-02809-DKC Document 18 Filed 08/07/20 Page 6 of 17



Defendants Brown and Specialty Foods argue that “when a plaintiff

asserts a state law claim that relates to, or arises out of, the

terms of a labor contract, that claim is preempted by federal law.”

(ECF No. 7-1, at 5) (citing Clark v. Newport News Shipbuilding &

Dry Dock Co., 937 F.2d 934, 937 (4th Cir. 1991)).                       Under this

reading, Plaintiffs’ breach of contract claims would be untimely

because “[h]ybrid actions against both employer and union pursuant

to Section 301 of the LMRA are subject to a six-month statute of

limitations prescribed in Section 10(b) of the National Labor Case

Relations Act, 29 U.S.C. § 160(b).”           (ECF No. 7-1, at 6-7).

       Plaintiffs   respond    that    “Section      301   does   not     displace

entirely state law in the labor relations context,” (ECF No. 14,

at 9), and that their claims, in particular, are not preempted.

As far as their breach of contract claims go, Plaintiffs do not

advance   this   argument     with    much   force.        In   their    response,

Plaintiffs merely argue that “Section 301 of the LMRA does not

preempt all contract claims,” (id. at 11) (emphasis added), and

then   suggest   that    “Plaintiffs’      claims,    particularly       the   tort

claims, do not require the Court to delve into the intricacies of

the CBA,” (id.).        Plaintiffs are correct as to the tort claims,

but incorrect as to the breach of contract claims.

       Plaintiffs note that “an independent employment contract’s

mere borrowing of one or more terms from a collective-bargaining

agreement does not in itself bring that contract within the scope

                                       6
      Case 8:19-cv-02809-DKC Document 18 Filed 08/07/20 Page 7 of 17



of § 301 preemption[.]”       (Id.) (citing Marion v. Virginia Elec. &

Power Co., 52 F.3d 86, 89 (4th Cir. 1995)).         As Plaintiffs concede,

though, this is not a case where the allegation involves the breach

of an independent employment contract that has “merely borrowed”

CBA terms: Plaintiffs themselves declare that “Defendant, D.P.I.

. . . breached the collective bargaining agreement[.]”               (ECF No.

14, at 1).   This is enough to distinguish the present case from

Plaintiffs’ cited case, Marion v. Virginia Elec. & Power Co., 52

F.3d 86, a case which did deal with an independent employment

contract and not a CBA.

     Plaintiffs’    breach    of   contract    claims      against   DPI   turn

directly on interpretation of the CBA – a labor contract. “Section

301 of the LMRA expresses a federal policy, mandated by Congress,

that federal law be applied in addressing disputes arising out of

labor contracts.”    Clark v. Newport News Shipbuilding & Dry Dock

Co., 937 F.2d 934, 937 (4th Cir. 1991); see also McCormick v. AT&T

Technologies,   Inc.,   934    F.2d   531,    534   (4th   Cir.   1991)    (“the

preemptive force of § 301 is so powerful as to displace entirely

any state cause of action ‘for violation of contracts between an

employer and a labor organization.’”)               Plaintiffs’ breach of

contract claims against DPI and Mr. Brown are preempted.

     As these claims are preempted, so too are they time-barred.

“[A] six-month statute of limitations applies to actions under the

[LMRA] brought by an employee against his employer for breach of

                                      7
      Case 8:19-cv-02809-DKC Document 18 Filed 08/07/20 Page 8 of 17



a collective bargaining agreement.”        Foy v. Giant Food, Inc., 298

F.3d 284, 291 (4th Cir. 2002) (citing         DelCostello v. Int'l Bhd.

of Teamsters, 462 U.S. 151, 171–72 (1983)).           “This limitations

period begins to run when the claimant discovers, or through the

exercise of reasonable diligence should have discovered, the acts

constituting     the   alleged     violation.”        Bruce        v.   Int'l

Longshoremen's Ass'n, 7 F.Supp.2d 609, 614 (D. Md. 1998), aff'd

sub nom. Bruce v. Int'l Longshoremen's Ass'n, AFL-CIO, 182 F.3d

907 (4th Cir. 1999) (citing McCreedy v. Local Union No. 971, 809

F.2d 1232, 1236 (6th Cir. 1987)).       Plaintiffs “discovered” the acts

constituting the “violation” on June 22, 2018: the date they were

allegedly terminated in violation of the CBA.         They then had six

months to file this complaint, but instead waited until September

2019 to do so.   Given the above, “the face of the complaint clearly

reveals the existence of a meritorious affirmative defense[.]”

Brooks, 85 F.3d at 181.          Accordingly, Plaintiffs’ self-styled

“breach of contract” claims against DPI and Mr. Brown – which are

really LMRA claims – will be dismissed.

     B.    Breach of Contract/LMRA Claims against Defendant Local
     730

     Local 730 advances much the same argument as Defendants DPI

and Mr. Brown:

                Plaintiffs’ complaint is properly cast        as
           a “hybrid claim” brought under Section 301         of
           the LMRA, see 29 U.S.C. § 185, because             it
           simultaneously advances a claim against            an

                                    8
      Case 8:19-cv-02809-DKC Document 18 Filed 08/07/20 Page 9 of 17



             employer for breach of a collective bargaining
             agreement and a claim against a labor
             organization alleging a breach of its duty of
             fair representation.

(ECF No. 9-1, at 7) (citing DelCostello, 462 U.S. at 165; Cannon

v. Kroger Co, 832 F.2d 303, 305 (4th Cir. 1987)).         Local 730 argues

that these claims are preempted, and therefore time-barred.            (Id.)

     Plaintiffs do advance a legal argument against preemption and

untimeliness with respect to Local 730: they argue that their

breach of contract claim against Local 730 arises out of a “breach

of the duty of fair representation.”         Such a claim, according to

Plaintiffs, “arises under state law as a breach of contract claim.”

(ECF No. 15, at 11) (citing Byrne v. Mass Transit Admin., 58 Md.

App. 501, 508 (1984)).    Plaintiffs’ cited case, Byrne, does appear

to support Plaintiffs’ argument.         As that case held, “[t]he duty

of fair representation does not arise under the LMRA, but rather

as a private cause of action under State law for breach of

contract.”     Byrne, 58 Md. App. at 508.       The Byrne court went on to

hold that the plaintiff’s duty of fair representation claim was,

therefore, not preempted.     Id.

     At a glance then, it would appear that Byrne conflicts with

the United States Supreme Court’s holding in DelCostello.           In that

case, the Supreme Court held “that § 10(b) should be the applicable

statute   of   limitations   governing    the    suit,   both   against   the

employer and against the union.”          DelCostello, 462 U.S. at 155


                                    9
     Case 8:19-cv-02809-DKC Document 18 Filed 08/07/20 Page 10 of 17



(emphasis added).    Plaintiffs attempt to distinguish DelCostello,

arguing that:

            the point of the application of the six-month
            limitation   in    DelCostello   was   not  to
            circumscribe   and    limit  the   period  for
            employees to sue employers and unions; it was
            rather intended to expand on the period and
            protect plaintiffs from the typically short
            state limitation periods that are associated
            with state arbitration limitations.

(ECF No. 15, at 8-9).        They further argue that DelCostello is

inapplicable because “[t]he instant case does not involve a suit

to challenge an arbitration decision,” and that the rationale of

DelCostello suggests it should be limited to such cases.               They

conclude, therefore, that, DelCostello does not apply in a case

where the alleged breach of duty involves a wrongful failure to

pursue a grievance to arbitration.           (Id. at 9-10).       To the

contrary, this court has already considered and rejected that exact

argument:

            Defendants assert that the six-month statute
            of limitations applied by the Supreme Court in
            [DelCostello] is applicable in this case. It
            is. . . . There is one difference between this
            case and DelCostello. There, plaintiffs were
            attacking an arbitration award where the union
            allegedly   breached    its   duty    of   fair
            representation even though it had pursued
            plaintiff’s grievances through arbitration.
            In this case, the union did not elect to invoke
            the arbitration procedure to deal with
            plaintiff’s grievance. This difference does
            not change the result, however.

Tobin v. Grand Union Co., 617 F.Supp.19, 21 (D.Md. 1985).


                                   10
     Case 8:19-cv-02809-DKC Document 18 Filed 08/07/20 Page 11 of 17



     The fact that DelCostello applies to this case, however, does

not fully resolve the issue.    There is still the conflicting state

court holding of Byrne, which appears to afford Plaintiffs an

avenue to advance their claims under state law. Plaintiffs bolster

this argument against preemption by citing to Stanley v. Am. Fed.

of State and Mun. Emp. Local # 553, 165 Md. App. 1, 15 (2005),

which also treats a duty of fair representation claim as arising

under state law.

     Judge Blake recently – albeit in an unreported decision – had

cause to consider these two cases and their effect on whether or

not a Plaintiff can avoid LMRA preemption when advancing a duty of

fair representation claim:

          The plaintiffs cite two Maryland state court
          cases in support of their argument that they
          can bring a state law DFR claim. See Stanley
          v. Am. Fed. of State and Mun. Employees Local
          No. 553, 165 Md. App. 1, 15 (2005); Byrne v.
          Mass Transit Admin., 58 Md. App. 501, 508
          (1984) (“The duty of fair representation does
          not arise under the LMRA, but rather as a
          private cause of action under State law for
          breach of contract.”).         As the union
          defendants point out, however, the cases cited
          by the plaintiffs both involved claims by
          public sector employees. See Stanley, 165 Md.
          App. at 5 (the plaintiff worked for the City
          of Cumberland); Byrne, 58 Md. App. at 507 (the
          MTA, the plaintiff’s employer, “is an agency
          and   instrumentality    of   the   State   of
          Maryland”).     But because of the NLRA’s
          definition of “employer,” “neither the NLRA
          nor the LMRA covers public employees” of a
          State or a political subdivision, and those
          employees cannot “sue their unions under the
          NLRA for a breach of the duty of fair

                                   11
     Case 8:19-cv-02809-DKC Document 18 Filed 08/07/20 Page 12 of 17



          representation.” Adams v. Am. Fed. of State,
          167 F.Supp.3d 730, 741 (D.Md. 2016) (citations
          omitted); see Byrne, 58 Md. App. at 507
          (“Since § 152(2) of the LMRA specifically
          excludes the State, and implicitly its
          agencies, from the purview of the Act, an
          action against MTA under claim of the
          authority of the LMRA will not lie.”).
          Therefore, the DFR claims at issue in Byrne
          and Stanley could not be brought under the
          federal labor statutes, but those cases are
          distinguishable, as the plaintiffs here are
          private sector employees.

          Accordingly,   the   applicable    statute    of
          limitations for the plaintiffs’ DFR claim is
          six months.    As the Supreme Court held in
          DelCostello v. International Brotherhood of
          Teamsters, in a claim against an employer for
          breach of the CBA and against the union for
          breach of its duty of fair representation, the
          federal statute of limitations in § 10(b) of
          the National Labor Relations Act should govern
          both claims.    462 U.S. 151, 154–55 (1983).
          Section 10(b) provides for a six month statute
          of   limitations.    29   U.S.C.    §    160(b).
          Therefore, “[a] plaintiff has only six months
          after the cause of action arose to file a claim
          brought under § 301 of the LMRA against a union
          for    breaching     its    duty      of    fair
          representation.” Ramey, 580 F.Supp.2d at 48.

Whorton v. Mack Trucks, Inc., No. CV CCB-19-413, 2019 WL 7049933,

at *4 (D.Md. Dec. 23, 2019).

     Judge Blake’s reasoning in Whorton is persuasive – in large

part because Whorton drew on multiple cases which upheld the wide

scope of federal preemption under similar circumstances.               See

Taylor v. Giant Food, Inc., 438 F.Supp.2d 576, 583 (D.Md. 2006)

(“[F]air representation claims completely pre-empt state law ...

even if a plaintiff characterizes his or her claims as state-law

                                   12
     Case 8:19-cv-02809-DKC Document 18 Filed 08/07/20 Page 13 of 17



claims”) (and collecting cases, id. at 583–84); Diggs v. Drivers,

Chauffeurs & Helpers Local Union No. 639, Civil No. PJM 11-2404,

2012 WL 3774163, at *2 (D.Md. Aug. 29, 2012) (“[I]t is well-

established     that    claims     that    require   interpretation    of   a

collective bargaining agreement or implicate a union’s duty of

fair representation are preempted by federal law.”); Ngamby v.

Hamburg, Civil No. TDC-15-0931, 2015 WL 6674148, at *3 (D.Md. Oct.

29, 2015) (“As a union member, Ngamby’s employment relationship

with Greyhound was governed by a collective bargaining agreement,

and her breach of contract claim is most fairly read as alleging

a violation of the duty of fair representation under the collective

bargaining agreement. Such a claim is completely preempted by

federal labor law and thus was properly removed.”)          Plaintiffs are

therefore     subject   to   the    six-month    statute   of   limitations

established in Section 10(b).

     Plaintiffs argue in the alternative that if the 10(b) statute

of limitations applies, it should be tolled:

            Although, Defendant Local 730 sent a letter to
            Plaintiffs on or September 25, 2018, in which
            the union stated that it would not arbitrate
            the wrongful termination of Plaintiffs,
            Defendant Local 730 stayed in contact with
            Plaintiffs and was still assisting Plaintiffs
            in obtaining other employment. Thus, it was
            clear to Plaintiffs that Local 730 did not
            clearly communicate to Plaintiffs that it had
            fully abandoned them and that the Local 730
            would no longer represent the Plaintiffs’
            plight to the Defendant DPI after a waiting


                                      13
      Case 8:19-cv-02809-DKC Document 18 Filed 08/07/20 Page 14 of 17



           period.   Under this circumstance, equitable
           estoppel is appropriate.

(ECF No. 15, at 12-13) (citing Stallcop v. Kaiser Foundation

Hospitals, 820 F.2d 1044 (9th Cir. 1987)).

      While Plaintiffs cite to a decision of the United States Court

of Appeals for the Ninth Circuit, under Fourth Circuit law,

“[e]quitable tolling applies where the defendant has wrongfully

deceived or misled the plaintiff in order to conceal the existence

of a cause of action.”         Mezu v. Dolan, 75 F.App'x 910, 912 (4th

Cir. 2003) (quoting English v. Pabst Brewing Co., 828 F.2d 1047,

1049 (4th Cir. 1987)).       Under this standard, Plaintiffs “must show

the   [Union]     attempted     to   mislead       [Plaintiffs]     and    that

[Plaintiffs]     reasonably     relied      on   the   misrepresentation     by

neglecting to file a timely [complaint.]” Id. Local 730’s efforts

to assist Plaintiffs in obtaining employment simply cannot be

construed as an attempt to mislead them.                There is nothing in

Plaintiffs’ complaint to suggest that Local 730 either stated or

implied   to    Plaintiffs    that   they    might     arbitrate   Plaintiffs’

grievance “after a waiting period.”              Indeed, the complaint does

not mention any Union conduct after the September 25 letter – much

less any conduct designed to mislead Plaintiffs into sitting on

their claims.      As such, the complaint does not contain facts

indicating that the statute of limitations should be tolled, and

Plaintiffs’ duty of fair representation claims will be dismissed.


                                      14
     Case 8:19-cv-02809-DKC Document 18 Filed 08/07/20 Page 15 of 17



Nor do the additional facts suggested in their response to the

motion indicate that any amendment would sufficiently state facts

to place the matter in dispute.

     C.     Intentional Infliction of Emotional Distress

     In addition to their breach of contract/LMRA claims against

all defendants, each Plaintiff brings a claim of intentional

infliction of emotional distress (“IIED”) against Mr. Brown.           To

bring an IIED claim successfully, a plaintiff must allege facts

showing that (1) the conduct in question was intentional or

reckless; (2) the conduct was extreme and outrageous; (3) there

was a causal connection between the conduct and the emotional

distress; and (4) the emotional distress was severe.           Arbabi v.

Fred Meyers, Inc., 205 F.Supp.2d 462, 465-66 (D.Md. 2002) (citation

omitted).    “In Maryland, ‘the tort of [IIED] is rarely viable.’”

Estate of Ellen Alcalde v. Deaton Specialty Hosp. Home, Inc., 133

F.Supp.2d 702, 712 (D.Md. 2001) (quoting Farasat v. Paulikas, 32

F.Supp.2d 244, 247 (D.Md. 1997)).       Each element must be pled with

specificity and “[i]t is not enough for a plaintiff merely to

allege that they exist; he must set forth facts that, if true,

would suffice to demonstrate that they exist.”        Id.   “A complaint

that fails to allege sufficient facts in support of each element

must be dismissed.”    Id.

     Plaintiffs each identify the same conduct as forming the basis

of his IIED claim: “publicly accusing Plaintiffs of theft in front

                                   15
        Case 8:19-cv-02809-DKC Document 18 Filed 08/07/20 Page 16 of 17



of Plaintiff’s peers and friends was intentional, reckless, and in

deliberate disregard of a high [sic] of probability that emotional

distress would result to Plaintiff.”           (ECF No. 2, ¶¶ 124, 131,

138).    Plaintiffs place a great deal of emphasis on the context of

the alleged conduct that for the basis of their IIED claims:

             if some random person had accused Plaintiffs
             of theft in front of the entire staff of DPI,
             this may not rise to the level of extreme and
             outrageous conduct. But when the General
             Manager of the company, Defendant Brown, calls
             a meeting of the staff and employees to
             announce to all that a particular person is a
             thief and has been fired for time theft, this
             conduct, if the stated allegation is false,
             does pass the test of extreme, outrageous
             conduct that cannot be tolerated in a
             civilized society.

(ECF No. 14, at 13).        While it is true that context – including

the relationship of the parties – can be important, see, e.g.,

Figueiredo-Torres v. Nickel, 321 Md. 642 (1990), the conduct at

issue here is not even colorable as “extreme” or “outrageous.”

“For conduct to meet the test of ‘outrageousness,’ it must be ‘so

extreme in degree, as to go beyond all possible bounds of decency,

and to be regarded as atrocious, and utterly intolerable in a

civilized community.’” Batson v. Shiflett, 325 Md. 684, 733 (1992)

(citing Harris v. Jones, 281 Md. 560, 566 (1977)).              The alleged

conduct of Defendants does not come close to meeting this standard.

Plaintiffs’ IIED claims will be dismissed.




                                      16
      Case 8:19-cv-02809-DKC Document 18 Filed 08/07/20 Page 17 of 17



      D.   Respondeat Superior

      Finally, Plaintiffs style separate claims under the heading

“respondeat superior” claiming that Specialty Foods is liable for

Mr. Brown’s conduct – the same conduct which forms the basis of

their IIED claim.     (ECF No. 2, ¶¶ 136-155).       Again, this conduct

was not tortious.    These claims will be dismissed as well.

IV.   Conclusion

      For the foregoing reasons, Defendants’ motion to dismiss will

be granted.   A separate order will follow.



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




                                    17
